Title: From George Washington to Richard Peters, 27 November 1777
From: Washington, George
To: Peters, Richard



Sir,
Head Quarters Whitemarsh [Pa.] 27th Novr 1777

I was duly favd with yours of the 11th inst. The inattention of the Officers to the dress of their Men has been I beleive one principal cause of their present bareness and want of Cloathing. I have repeatedly given positive orders that such a list of Necessaries as you call a Rag Roll, should be kept and the Articles weekly inspected, but that, like too many other wholesome Regulations has general passed unnoticed and untill the Officers are taught by a course of regular discipline to pay strict obedience to General Orders, many things must and will remain undone that ought to be done for it is impossible for me to see them carried into execution personally. That I am endeavouring to reform the Army will appear by the great number of severe sentences of Courts Martial that have lately pass’d. But I very much fear that many valuable Officers will leave the Service at the end of the Campaign, some because the excessive high price of every article of life renders it impossible to live upon their pay alone, and others, on account of that

lavish distribution of high military Rank to persons upon the Staff of the Army, which sets them above their duty and makes a man of spirit look upon any Commission under the degree of a Feild Officer, with contempt.
Altho’ as I have before said, great fault is to be laid upon the Carelessness of the Officers, yet allowance is to be made for the ordinary quality of a great deal of the Cloathing. I assure you many of the Regiments have fairly worn out their Uniforms, and that is the Reason why Suits are again called for, for those, who have been supplied before.
We shall never proceed regularly in the Cloathing of our Men until we have a sufficient Stock to deliver out their yearly allowance at one time. They will then perhaps take more care of what they get, as they will know that any thing further will certainly be deducted from their pay. But at present, it is difficult to determine whether many of them have or have not had the quantity allowed by Congress.
I can only hope that time and experience which brings all things to perfection will at length have the desired effect upon the Manners of our Army. I can only say that no exertions of Mine have or shall be wanting to forward the work. I am &ca.
